Citation Nr: 1015182	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  02-15 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for epididymitis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The appellant is a veteran who had active service from August 
1973 to August 1985.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  This case was before the Board 
in December 2003 when it was remanded for additional 
development.

In a January 2007 decision, the Board denied the claim on 
appeal.  The Veteran appealed that determination to the 
United States Court of Appeals for Veterans Claims (Court), 
resulting in a Joint Motion for Remand (Joint Motion) by the 
parties.  By a July 2008 Order, the Court remanded this 
matter for compliance with the instructions in the Joint 
Motion.

The January 2007 Board determination remanded numerous claims 
to reopen and claims for increase.  As these claims have not 
yet been readjudicated below, they will not be addressed 
herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's available service medical records note no 
complaints or findings related to epididymitis.  A December 
1984 Report of Medical History notes that the veteran 
underwent a vasectomy in April 1983.  Another December 1984 
service treatment record noted a vasectomy in 1982 and a 
reversal in 1984.  The Veteran and his wife had a third child 
in 1986, and the Veteran has reported a re-vasectomy in 1986.

A March 1987 military medical record noted complaints of pain 
in the right scrotum attributed to "poss[ible] mild chronic 
epididymitis (doubt) [versus secondary to] scar tissue."  
During a November 1997 VA examination the Veteran reported 
constant pain and tenderness in his testes.

The Joint Motion noted that a July 1995 VA treatment record 
appeared to "invoke a relationship between [the Veteran's] 
epididymitis and, perhaps at least in part, his in-service 
vasectomy."  A June 2003 VA treatment record diagnosed left 
testalgia, possible chronic epididymitis, and noted that the 
Veteran was advised that his "history of vasectomy with 
reversal and then re-vasectomy . . . is a possible cause of 
his testalgia."  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in a 
claim seeking service connection a VA medical examination is 
necessary when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  The Court held 
that the determination as to when a VA examination/medical 
opinion is necessary is a low threshold requirement.

Here, given the history of vasectomy and reversal in service, 
the Veteran's reports of scrotal pain since service, and the 
post-service treatment records which appear to suggest a 
relationship between the Veteran's epididymitis/scrotal pain 
and, perhaps at least in part, his in-service vasectomy, the 
low threshold requirement under McLendon is met. 

Accordingly, the case is REMANDED for the following action:

1.  Develop pertinent VA treatment records 
dated from June 2005 to the present, 
including from the VA Medical Center in 
Temple, Texas.

2.  Arrange for the Veteran to be examined 
by an appropriate physician(s) to 
determine whether he at least as likely as 
not (a 50 percent or better probability) 
has epididymitis or other disability 
manifested by testicular pain that is 
related to his service, including as due 
to vasectomy and/or reversal in service.  
The Veteran's claims files must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
identify any disability manifested by 
testicular pain, and as to each opine 
whether it is directly related to a 
vasectomy and reversal in service.  The 
examiner must explain the rationale for 
all opinions.

3.  Then, readjudicate the matter of 
service connection for a testicular 
disability, to include epididymitis.  If 
it remains denied, issue an appropriate 
SSOC, and afford the Veteran and his 
representative the opportunity to respond 
before the case is returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

